NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0271-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PAUL MARINACCIO,

     Defendant-Appellant.
_______________________

                    Submitted February 9, 2022 – Decided February 23, 2022

                    Before Judges Vernoia and Firko.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Morris County, Municipal Appeal No. 19-
                    026H.

                    Paul Marinaccio, appellant pro se.

                    Durkin & Durkin, LLC, attorneys for respondent
                    (Gregory F. Kotchick, of counsel and on the brief).

PER CURIAM
      Defendant Paul Marinaccio appeals from an order, entered by the Law

Division following a trial de novo on his appeal from the Parsippany-Troy Hills

municipal court, finding he violated the Township of East Hanover's (Township)

on-street overnight parking ordinance. 1 In his pro se brief on appeal, defendant

asserts fifty-three separate arguments, including claims the ordinance was

ineffective because the Township failed to post proper notice of its restrictions,

there is insufficient evidence supporting the Law Division's findings, the court

erred by failing to address and properly decide numerous discovery and

evidentiary issues, and the ordinance is unconstitutional. Based on our review

of the extensive record, we reverse the order finding defendant violated the

ordinance because there is insufficient credible evidence supporting the court's

finding the Township posted notice of its restrictions, and we therefore find it

unnecessary to address defendant's remaining claims.

                                        I.

      In pertinent part, Township ordinance § 155-9 provides that "No person

shall park any vehicle on the streets of the Township between 2:00 a.m. and 6:00

a.m. . . . unless the owner thereof has previously received permission from the



1
   The matter was transferred from the Township's municipal court to the
Parsippany-Troy Hills municipal court.

                                        2                                   A-0271-20
Police Department of the Township to permit said motor vehicle to remain on

the Street." East Hanover, N.J., Code § 155-9(A) and (B) (1989).

      The evidence presented during the municipal court trial established that at

2:53 a.m. on September 24, 2016, Township police officer Roberto Chiazzo

issued a summons charging a violation of the ordinance to a vehicle registered

to defendant. Defendant did not dispute his ownership of the vehicle or that it

was parked on the street within the times prohibited by the ordinance. Defendant

also conceded he did not obtain permission from the police to park on the street

during the prohibited times.

      Defendant argued that for the Township-wide parking prohibition to be

effective and enforceable, the Township was required to post signs notifying

motorists of the ordinance's requirements and restrictions at each of the nine

separate roadway entrances to the Township. Defendant claimed he could not

be properly found to have violated the ordinance because the requisite signage

was not posted at the two roadway entrances he had used prior to parking his

vehicle on the street, and, as a result, the Township failed to provide proper

notice of the prohibition against on-street parking during the designated hours.

      Defendant testified he took two separate roadways into the Township prior

to parking his vehicle on the street and later receiving the summons. He further


                                       3                                   A-0271-20
testified signs notifying motorists of the on-street overnight parking prohibition

"definitely weren't" posted at those two roadway entrances to the Township. He

also explained that on September 28 and 29, 2016, there were no signs detailing

the parking prohibitions under the ordinance when he entered the Township

from one of the entrances he utilized on the evening Chiazzo ticketed his vehicle.

He further testified there were no signs at either entrance when, on November

2, 2016, he filmed the routes he took into the Township prior to parking his

vehicle and receiving the September 24, 2016 summons.

      The Township presented Officer Chiazzo as its sole witness. Chiazzo

testified on direct examination there are signs "[a]t every entrance" to the

Township "saying no parking [on] any street" between 2:00 a.m. and 6:00 a.m.

On cross-examination, he admitted he did not place the signs at each roadway

entrance to the Township, but he claimed he knew they were there because he

had seen them "[t]hroughout [his] years."

      Chiazzo also testified that on September 24, 2016, the day he issued the

summons to defendant's vehicle, he did "not know with 100-percent certainty"

that the required signs were "present" at the roadway entrances to the Township.

Chiazzo further explained he could not specifically recall having "ever" seen

such a sign during the eight years preceding his issuance of the summons to


                                        4                                   A-0271-20
defendant's vehicle. He did not testify he had any personal knowledge the signs

were extant on the day of defendant's alleged violation of the ordinance.

      In its decision from the bench, the municipal court stated that because

defendant admitted parking his vehicle on the street during the prohibited hours,

the issue presented was "whether or not proper notice" of the parking prohibition

"was given" by appropriate signs at each entrance to the Township "at the time

[defendant's] vehicle was parked there." In apparent reliance on Chiazzo's

testimony—the Township offered no one else—the court found "the testimony"

established "in fact that [the required] signage did exist."

      The court noted defendant "attempted to prove that" the signage was not

there, and "[s]ome of [his] . . . attempted proofs were denied based on the fact

that they were not timely in that . . . there was nothing indicating what took

place on the day in question other than [Chiazzo's] testimony." 2 The court


2
   Defendant offered evidence, including photographs and a video recording,
showing the absence of the required signage at various entrances to the
Township, including the roadways he testified he used to enter the Township
prior to parking his vehicle on the street. The municipal court, and later the Law
Division, sustained objections to the evidence, in part by finding it was
irrelevant because the recording and photographs were not taken on the day
defendant entered the Township, parked his vehicle in the street, and was issued
the summons. We do not address the evidence, or the Law Division's decision
to exclude it, because, as we explain, there is insufficient evidence supporting
the Law Division's determination there were signs providing notice of the


                                         5                                  A-0271-20
further explained defendant admitted his vehicle was parked on the street during

the prohibited hours, and the court concluded it was "satisfied that the

[T]ownship provided adequate notice." The court found defendant violated the

ordinance, and it entered an order directing that defendant pay a $17 fine and

$33 in court costs.

      Defendant appealed from the municipal court order. The Law Division

conducted a trial de novo on the municipal court record, heard argument from

the parties, and rendered an oral opinion that it supplemented with a written

statement of reasons. In its written statement, the court found defendant "offered

information to support the allegation that notice to the public" about the

ordinance "was insufficient, as a result of signage not being in the required

locations." The court noted the municipal court rejected defendant's testimony

about the lack of signage "because the evidence submitted was not targeted to

the date of the violation." The court found defendant violated the ordinance

because he admitted his car was parked on the street during the prohibited hours

and the information defendant provided at trial "did not negate Chiazzo's




ordinance's restrictions on the date of the incident such that the ordinance was
enforceable against defendant.

                                        6                                   A-0271-20
testimony that, to the best of his experience and knowledge, required signage

was in place on the date of the offense."

      The court entered an order "deny[ing]" defendant's appeal from the

municipal court's determination he violated the ordinance and directed that he

pay a $17 fine, $33 in court costs, a $75 Safe Neighborhoods Services Fund

assessment, N.J.S.A. 2C:43-3.2, and $50 to the Violent Crimes Compensation

Board, N.J.S.A. 2C:43-3.1. This appeal followed.

                                       II.

      We employ the "substantial evidence rule" in our review of a Law

Division's decision on an appeal from a municipal court. State v. Heine, 424

N.J. Super. 48, 58 (App. Div. 2012). Our review is focused on "whether there

is 'sufficient credible evidence . . . in the record' to support the trial court's

findings." State v. Robertson, 228 N.J. 138, 148 (2017) (alteration in original)

(quoting State v. Johnson, 42 N.J. 146, 162 (1964)). We defer to the trial court's

factual findings, State v. Locurto, 157 N.J. 463, 470-71 (1999), and must uphold

the court's factual findings so long as they are supported by sufficient competent

evidence in the record, State v. Reece, 222 N.J. 154, 166 (2015). We review the

Law Division's interpretation of the law de novo without according any special

deference to the court's interpretation of "the legal consequences that flow from



                                        7                                   A-0271-20
established facts." Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140

N.J. 366, 378 (1995).

      N.J.S.A. 39:4-8(c) authorizes a municipality to regulate parking by

ordinance, stating in relevant part:

            Subject to the provisions of [N.J.S.A.] 39:4-138, in the
            case of any street under municipal or county
            jurisdiction, a municipality or county may, without the
            approval of the commissioner, and consistent with the
            current standards prescribed by the Manual on Uniform
            Traffic Control Devices for Streets and Highways, by
            ordinance, resolution, or regulation: (1) prohibit or
            restrict general parking . . . [and] (3) designate time
            limit parking[.]

A municipal ordinance prohibiting on-street overnight parking is valid under

N.J.S.A. 39:4-8(c) because the statute permits a municipality to "prohibit

general parking" and "designate time limit parking." Spring Lake Hotel & Guest

House Ass'n. v. Spring Lake, 199 N.J. Super. 201, 207 (App. Div. 1985)

(quoting N.J.S.A. 39:4-8(c)(1) and (3)).

      Enactment of a parking ordinance alone does not render it enforceable. A

municipality must give notice of an ordinance's parking requirements and

restrictions for the ordinance to be valid. See State v. Hart, 219 N.J. Super. 278,

281-82 (App. Div. 1987) (reversing a "conviction" for a parking violation

because the posting of the hours of the parking meter's operation included "an


                                        8                                    A-0271-20
ambiguous term in giving notice to the public"); Teaneck v. Siegel, 83 N.J.

Super. 475, 476-79 (Law Div. 1964) (reversing a municipal court conviction for

violating an ordinance prohibiting on-street parking in areas that had

accumulated three inches of snow because the municipality failed to comply

with the statutory requirement to post signs setting forth the ordinance's parking

prohibition).

      N.J.S.A. 39:4-198 provides that a municipal parking ordinance is not

effective unless appropriate signage detailing the ordinance's requirements are

properly posted. More specifically, the statute provides:

            No ordinance, . . . under any power given by this
            chapter or any supplement thereto shall be effective
            unless due notice thereof is given to the public by
            placing a sign at the places where the ordinance,
            resolution, or regulation is effective, and by briefing its
            provisions on signs according to specifications
            contained in this chapter or as specified by the current
            Manual on Uniform Traffic Control Devices for streets
            and highways.

            [N.J.S.A. 39:4-198 (emphasis added).]

      Where, as here, there is a township-wide prohibition barring on-street

overnight parking, "[t]he spirit of the statutory requirement (N.J.S.A. 39:4-198)

that signs be posted 'at the places where the ordinance . . . is effective' is

met . . . by placing the signs at each entrance into the municipality." State v.


                                        9                                   A-0271-20
Pack, 117 N.J. Super. 23, 25 (App. Div. 1971) (quoting N.J.S.A. 39:4-198).

Thus, defendant argued before the municipal court and the Law Division, and

argues again on appeal, he could not be properly convicted of violating the

Township's ordinance because the lack of signage providing notice of the

ordinance's on-street parking restrictions rendered the ordinance ineffective.

See N.J.S.A. 39:4-198.

      Violations of parking ordinances are adjudicated in accordance with the

Parking Offenses Adjudication Act (POAA), N.J.S.A. 39:4-139.2 to -139.14,

"which is part of the Motor Vehicle Code." Richmond & Burns, N.J. Municipal

Court Practice, § 36:6-1 (2022).      Alleged violations of municipal parking

ordinances are tried as civil cases in the municipal court. See N.J.S.A. 39:4-

139.3 (providing in part that "[f]or purposes of this act, violations of ordinances

or regulations will be within the civil jurisdiction of the court").      In civil

proceedings before a municipal court, the applicable standard of proof is "by a

preponderance of the evidence." State v. Stafford, 365 N.J. Super. 6, 11 (App.

Div. 2003); see Dep't of Conservation, etc. v. Scipio, 88 N.J. Super. 315, 322

(App. Div. 1965) (explaining in civil proceedings before the municipal court,

"[t]he State satisfies the burden of proof placed upon it if it establishes

defendant's violation by a preponderance of the evidence").


                                       10                                    A-0271-20
      The POAA defines a municipality's evidentiary burden in the prosecution

of an alleged parking violation. N.J.S.A. 39:4-139.8(a). Where a defendant

does not deny the violation occurred, "[t]he officer issuing the ticket shall not

be required to appear at the hearing of a case." Ibid. The statute further provides

the standard for establishing a prima facie case of a parking violation.

            It shall not be required that evidence other than the
            parking ticket and information from the [Division of
            Motor Vehicles (DMV)] identifying the owner of the
            vehicle be submitted to the court, and that
            documentation in proper form shall be considered
            prima facie evidence that the registered owner of the
            vehicle was the person who committed the parking
            offense.

            [N.J.S.A. 39:4-139.8(a) (emphasis added).]

      Because N.J.S.A. 39:4-139.8(a) expressly requires that only the parking

ticket and DMV vehicle ownership information is required to establish "prima

facie evidence" of a parking violation, a challenge to the effectiveness of an

ordinance based on a municipality's failure to post appropriate signage under

N.J.S.A. 39:4-198 is an affirmative defense rather than an element of the offense

the municipality must prove in the first instance. See generally Buteas v. Raritan

Lodge #61 F. & A.M., 248 N.J. Super. 351, 364 (App. Div. 1991) (explaining

an affirmative defense is "a matter of avoidance of liability for culpable conduct




                                       11                                    A-0271-20
for which [a] defendant would have been answerable but for the particular facts

of the transactional relationship between the parties").

      "[W]hen an affirmative defense is raised [in a civil case], the defendant

normally has the burden of proving it." Cavanaugh v. Skil Corp., 164 N.J. 1, 4-

5 (2000) (second alteration in original) (quoting Roberts v. Rich Foods, 139 N.J.

365, 378 (1995)). "A defendant relying on an affirmative defense has the burden

of persuasion by a preponderance of the evidence standard." Vill. of Ridgefield

Park v. N.Y., Susquehanna & W. Ry. Corp., 318 N.J. Super. 385, 395 (App. Div.

1999); see Richmond & Burns, N.J. Municipal Court Practice, § 16:3-3(b)

(2022) ("[I]f the defendant bears the burden of persuasion with respect to an

affirmative defense, the standard will be a preponderance of the evidence").

      Applying these principles, we are convinced the Township established a

prima facie case of defendant violated ordinance § 155-9(A) by presenting the

summons and evidence demonstrating defendant owned the vehicle that was

parked on the street at 2:53 a.m. on September 24, 2016. See N.J.S.A. 39:4-

139.8(a).   Defendant, however, properly raised an affirmative defense the

ordinance was not effective as to him by contesting the alleged violation in the

first instance, and by testifying that the roadway entrances he traversed into the

Township prior to parking his vehicle lacked the signage and notice of the


                                       12                                   A-0271-20
ordinance's prohibitions required under N.J.S.A. 39:4-198. See Pack, 117 N.J.

Super. at 25. Defendant bore the burden of persuasion with respect to this

defense by a preponderance of the evidence. Vill. of Ridgefield, 318 N.J. Super.

at 395, but the Township bore the ultimate burden of proof defendant violated

an ordinance that was effective under N.J.S.A. 39:4-198 by a preponderance of

the evidence, Stafford, 365 N.J. Super. at 11.

      "Under the preponderance standard, 'a litigant must establish that a desired

inference is more probable than not. If the evidence is in equipoise, the burden

has not been met.'" Liberty Mut. Ins. Co. v. Land, 186 N.J. 163, 169 (2006)

(quoting Biunno, Current N.J. Rules of Evidence, cmt. 5(a) on N.J.R.E.

101(b)(1) (2005)). 3   This standard requires more than "mere conjecture or

surmise"; it requires "that the evidence be such as to lead a reasonably cautious

mind to the given conclusion." Bornstein v. Metro. Bottling Co., 26 N.J. 263,

275 (1958). "The burden of persuasion is satisfied 'if the evidence demonstrates

the tendered hypothesis as a rational inference, that is to say, a presumption

grounded in a preponderance of the probabilities according to the common




3
  The version of N.J.R.E. 101(b)(1) that is the subject of the 2005 comment is
the same version extant today.

                                      13                                    A-0271-20
experience of mankind.'" Kita v. Borough of Lindenwold, 305 N.J. Super. 43,

50-51 (App. Div. 1997) (quoting Bornstein, 26 N.J. at 274-75).

      The Law Division recognized, as had the municipal court, that the

ordinance was ineffective as to defendant unless there was the required signage

providing notice of the on-street overnight parking prohibition "on the date of

the offense." Indeed, the Township does not dispute defendant could not be

properly found to have violated the ordinance if the required signage was not

posted when defendant entered the Township and parked his vehicle prior to the

issuance of summons.      The Township argues only that there is substantial

credible evidence supporting the court's finding the required signage was posted

on the day defendant parked his vehicle on the street.

      The Law Division's determination the proper signage was posted on the

date of the offense is based on two limited findings. First, the court noted it was

not persuaded by defendant's testimony because it concerned only the lack of

the required signage on days other than the date of the incident. Second, the

court found defendant's testimony "did not negate Chiazzo's testimony that, to

the best of his experience and knowledge, required signage was in place on the

date of the offense." Based on our review of the record, we conclude the court's

findings are not supported by substantial credible evidence in the trial record.


                                       14                                    A-0271-20
      The court correctly recognized defendant offered testimony that on three

separate days following the September 24, 2016 incident the roadway entrances

to the Township he had taken prior to parking his car lacked any signage

providing notice of the ordinance's restrictions. However, the court mistakenly

suggested that was the only evidence defendant presented. In fact, defendant

testified that on the date of the offense he drove into the Township using two

different roadways and "definitely" neither had any signage providing notice of

the ordinance's requirements. Thus, contrary to the court's finding, the record

includes testimony establishing that on the day of the incident the roadway

entrances traversed by defendant did not have the signage providing notice of

the on-street overnight restrictions required to render the ordinance effective

under N.J.S.A. 39:4-198.

      The court also cited Chiazzo's testimony as establishing the signage was

posted at all the roadway entrances to the Township on the date of the offense,

but Chiazzo did not testify that was the case. Chiazzo testified he could not be

"100 percent" sure whether the required signage was present on the date of the

incident, and with good reason. He explained his knowledge about the signage

was based on his experience over the prior thirteen years, but he also testified




                                      15                                  A-0271-20
he could not recall "having seen" the signage during the eight years prior to the

date of the incident.

      In other words, Chiazzo had seen the signage at some undefined point in

the past but no sooner than eight years prior to the date of the incident, and he

apparently assumed the signage was still in place on the date he issued the

summons to defendant's vehicle.        Thus, although the court wholly ignored

defendant's direct testimony there was no signage on the date of the incident,

and found his testimony there was no signage on the days and weeks after the

incident not pertinent, it incongruously relied on Chiazzo's vague recollection

of seeing signage more than eight years prior to September 24, 2016, as

dispositive of the fact the required signs were posted on that date.

      In the portion of its opinion the Law Division rendered from the bench,

the court stated that it did not base its decision on any credibility determinations.

That is, the court did not reject defendant's testimony based on a finding he was

not a credible witness. We therefore surmise the court found both defendant and

Chiazzo credible witnesses, but it simply misunderstood or failed to accurately

recall their plain testimony.      In any event, the only evidence presented

concerning the existence of the signage on the date of the incident is defendant's

testimony the signage "definitely" was not present. The Township offered only


                                        16                                    A-0271-20
Chiazzo who did not testify he had personal knowledge the signage was posted

on the date of the incident, candidly admitted he did not recall seeing the signage

in over eight years, and explained he could not be sure proper signage existed

when he issued the summons.

      The Law Division recognized defendant's culpability for violating the

ordinance was dependent on evidence establishing the signage was properly

posted on the date of the incident. See Pack, 117 N.J. Super. at 25; see also

N.J.S.A. 39:4-198. There is not a scintilla of credible evidence, let alone a

preponderance of the evidence, establishing that was the case or refuting

defendant's testimony that it was not. For that reason, the Law Division's finding

the notice of the ordinance was properly posted on the date of the incident is not

supported by substantial credible record evidence.             Since the court's

determination defendant violated the ordinance is founded on that essential, but

wholly unsupported finding, we reverse the court's order finding defendant

violated the ordinance. See Pack, 117 N.J. Super. 23, 25.

      Because we reverse the court's order based on our determination the

factual findings upon which it is based are not supported by sufficient credible

evidence, it is unnecessary to address the merits of defendant's remaining fifty-

two arguments.


                                       17                                    A-0271-20
Reversed.




            18   A-0271-20